--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.14
 
 
Coregenic Professional Services Contract
 
 
THIS AGREEMENT Is entered into this September 27’” by and between PocketFinder
and Coregenic.
 
1.           Coregenic, pursuant to the provisions of this agreement, is
retained by PocketFinder to provide all available resources including and not
limited to:  C# programmers, SQL DB admin staff, technical advisors, security
advisors, security auditors, and network topology provisioning specialists.
 
2.           PocketFinder will agree to process the monthly retainers prior to
each work month.  Time sheets will be emailed every following Monday morning for
the prior work week for all options.
 
Rates set at $100 per hour starting with a Ten Thousand Dollar ($10,000)
retainer.
 
3.           Ownership or Work.  Work shall be considered made-for-hire under
the United States Copyright Act and, at all stages of development, shall be and
remain the sole and exclusive property of PocketFinder.
 
4.           The parties hereto acknowledge that during the course of
Coregenic’s service to PocketFinder pursuant to this agreement, it will become
necessary or desirable for PocketFinder to disclose to Coregenic a substantial
amount of PocketFinder Proprietary Information.  Coregenic fully understands
that the maintenance of such information in strict confidence and the
confinement of its use to PocketFinder is of vital importance to
PocketFinder.  Coregenic agrees that the information and knowledge divulged to
the Consultant by PocketFinder or which Coregenic acquires In connection with or
as a result of Coregenic’s services hereunder will be regarded by Coregenic as
confidential.
 
5.           Coregenic recognizes that all records and copies of records
touching PocketFinder’s operations, investigations and business made or received
by Coregenic during the period of this agreement are and will be the exclusive
property of PocketFinder, and Coregenic will keep the same at all times in
Coregenic’s custody and subject to Coregenic’s control, and will surrender the
same to PocketFinder Immediately upon the request of PocketFinder, or upon
completion to agreed upon services.
 
6.           This agreement is effective on the above date entered into and will
terminate upon satisfactory completion of agreed upon services.  PocketFinder or
Coregenic may terminate this agreement without cause upon thirty (30) days
written notification to the other party at the address shown in this
agreement.  PocketFinder may terminate this agreement immediately upon
Coregenic’s refusal to, or inability to perform under the agreement or
Coregenic’s breach of this agreement.  On termination of this agreement,
PocketFinder’s obligation to pay Consultant, except for services already accrued
or incurred, will forthwith cease and terminate.
 
1

--------------------------------------------------------------------------------


 
7.           If mutually agreeable to PocketFinder and Coregenic. this agreement
may be extended.  Such extension will be documented by written amendment, duly
signed and dated by both parties.
 
8.           This agreement has been negotiated, executed and delivered in the
State California.  The parties hereto agree that all questions pertaining to the
validity and interpretation of this agreement will be determined in accordance
with the laws of the State of California.
 
This agreement and referenced attachments constitutes one phase of development
between the mentioned parties,
 
Dated September 27, 2006
 

By:           POCKETFINDER LLC       By:           COREGENIC LLC                
     
/s/ Joseph Scalisi 
   
/s/ Mike Beydler  
 
Joseph Scalisi,  President 
   
Mike Beydler,  CEO
 

 
 
2